Citation Nr: 1611350	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  07-02 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Atlanta Regional Office in Decatur, Georgia


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis of the first left rib.

2.  Entitlement to service connection for degenerative arthritis of the low back, secondary to degenerative arthritis of the first left rib.

3.  Entitlement to service connection for a left shoulder disability, secondary to degenerative arthritis of the first left rib.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision issued by the Department of Veterans Affairs Atlanta Regional Office (RO) in Decatur, Georgia.  In April 2012 the Board denied the appeal.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In a July 2013 Order the Court granted a joint motion of the parties to remand the appeal to the Board for action consistent with the terms of the joint motion.  In March 2014 the Board remanded the appeal for further development.

The record before the Board consists of electronic records included within Virtual VA and the Veterans Benefits Management System.


REMAND

In March 2014, the Board remanded the claims to afford the Veteran a VA examination and obtain opinions from a physician with appropriate expertise regarding the etiology of the Veteran's first left rib arthritis, arthritis of the low back, and left shoulder disability.  Regarding the first left rib disorder, the Board directed the physician to opine whether the condition first manifested in service and to consider the significance, if any, of a March 1967 radiographic report noting, "a peculiar rectilinear shadow over the anterior aspect of the left first rib."  The Board further directed the physician to offer an opinion as to whether the low back and left shoulder disorders were caused or aggravated by the Veteran's left rib arthritis.  For all of the claims, the Board instructed the physician to consider the Veteran's contentions that he has experienced continuous symptoms associated with the disorders since service.  

Although the Veteran underwent VA examinations for the claimed disorders in March 2015, the associated examination reports are inadequate for adjudication purposes.  Specifically, the March 2015 examiner opined that the Veteran's left rib degenerative arthritis was inconsistent with the military X-ray findings in 1967, but failed to provide an adequate explanation to support this conclusion.  Similarly, the examiner also failed to include adequate rationale to support her opinion that the Veteran's low back arthritis and chronic left shoulder strain were not proximately due to or aggravated by his left rib arthritis.  The examiner wholly ignored the Veteran's statements of experiencing left rib, low back, and left shoulder symptomatology since service, and offered no discussion of his contentions in this regard.  Moreover, the March 2015 examiner is a certified nurse practitioner, rather than a physician with appropriate expertise, as specified in the Board's remand directive.  Thus, the March 2015 VA examination reports are not in compliance with the March 2014 remand directives. 

Compliance with remand directives by the originating agency is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Moreover, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the claims must be remanded once again for another VA examination that complies with the Board's prior remand directives. 

As the case must be remanded, efforts should be made to obtain all outstanding records pertinent to the issues on appeal, including any VA treatment records.

Accordingly, the case is REMANDED to the RO for the following actions:

1.  The RO should undertake appropriate action to obtain all outstanding records pertinent to the Veteran's claims. 

2.   Then, the Veteran should be scheduled for an examination by a physician with sufficient expertise, who has not previously provided an opinion in this case, to determine the etiology of his first left rib degenerative arthritis, low back disorder, and left shoulder disorder.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Based on the review of the Veteran's pertinent history and the examination results, the examiner is asked to respond to the following:

(a)  First left rib degenerative arthritis- the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left rib arthritis originated in or is otherwise etiologically related to service, to include the March 1967 radiographic report noting, "a peculiar rectilinear shadow over the anterior aspect of the left first rib."  

(b)  Low back and left shoulder disorders- the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder was caused or permanently worsened by the Veteran's first left rib degenerative arthritis.  

In providing the requested opinions, the examiner must consider and discuss the Veteran's statements regarding the in-service onset and progression of the claimed disorders and his pertinent symptomatology and assume that he is a reliable historian.

Additionally, the examiner must reconcile all conflicting medical evidence and opinions of record.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

3.  The RO should also undertake any other development it determines to be warranted.

4.  Then, the RO must readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


